DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2021 has been entered.
Claim Objections 
In claim 15, the language “… with a second [[brand]] branch connected to a negative pressure device …” should be changed for clarity. 
In claim 20, the language “… the method comprising: … [[determine]] determining if thrombus is blocking the guide catheter using pressure readings …” for proper grammar. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 calls for “… and the tubular extension is fully withdrawn from the guide catheter with the tubular extension remaining isolated behind the hemostatic valve.” This language is ambiguous since the term “behind” implies a proximal direction relative to the hemostatic valve, but the method requires isolating the tubular extension distally of the hemostatic valve. 
Claim 5 recites similar language and should be revised as well. 
Claims 2-4 and 6-8 are rejected for depending on a rejected parent claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison; Michi E. et al. (US 20150173782 A1) in view of Garrison ‘453; Michi E. et al. (US 20180064453 A1). 
Regarding claim 1, Garrison discloses a method for removing thrombus from a patient's vessel (¶ [0002], methods and systems for … treatment of cerebral occlusions; ¶ [0007], methods and devices include one or more transcarotid access devices, catheters, and thrombectomy devices); 
using a suction catheter system (¶ [0050], FIG. 1 shows a system of devices for accessing the common carotid artery (CCA) via a transcarotid approach), comprising: 
proximal fittings comprising a first branch with a hemostatic valve (¶ [0053], Fig. 3, proximal hemostasis valve 2012; ¶ [0062], Fig. 5, hemostasis valve 226); and
a negative pressure source (¶ [0134], the active source of aspiration may be an aspiration pump, a regular or locking syringe, a hand-held aspirator, hospital suction, or the like); 
a guide catheter with a distal end and a proximal end connected to the proximal fittings (¶ [0076], Fig. 13, access sheath 2010b; ¶ [0121], FIG. 31A, arterial access device 2820); and 

a connecting section at the proximal end of tubular extension (¶ [0076], lap junction 2113; ¶ [0122], sealing element 2845); and 
a control structure extending in a proximal direction from the tubular extension (¶ [0076], [0122], tether 2835); 
wherein the proximal fittings comprise a tubular segment providing a length between the hemostatic valve and the proximal end of the guide catheter (¶ [0065], FIG. 10, the proximal extension 805 [[905]] has a length configured to provide a distance of between about 30 cm and about 60 cm between the hemostasis valve 226 and the distal tip of the sheath body, depending on the insertable length of the access sheath); 
the method comprising:
delivering suction through a suction lumen extending from the distal end of the tubular extension to the proximal end of the guide catheter (¶ [0071], in some instances it may be desirable to connect the access sheath to a flow line, for example for the purposes of passive or active aspiration; ¶ [0072], the flow line can be connected to an element configured for passive and/or active reverse flow … examples of devices for active reverse flow are a syringe or other manual aspiration device, or an aspiration pump; ¶ [0165], aspiration is then initiated through the catheter; ¶ [0172], a telescoping system as depicted in FIG. 31A is used to access and aspirate a cerebral occlusion … aspiration is applied to a side arm of the arterial access device, for example via side arm 2027 as shown in FIG. 1 … if the occlusion is soft enough, aspiration is sufficient to remove the occlusion through the catheter and arterial access device); 

wherein the connecting section is within the guide catheter (Fig. 13, lap junction 2113 is inside access sheath 2010b; Figs. 31B, 31C, sealing element 2845 is inside arterial access device 2820); and 
wherein the control structure extends from the proximal end of the guide catheter (Fig. 13, tether 2835 extends from proximal end of access sheath 2010b; Figs. 31B, 31C, tether 2835 extends from proximal end of catheter 2830); and
withdrawing the tubular extension from the guide catheter lumen during delivery of negative pressure in the suction lumen from the negative pressure source connected to the proximal fittings (¶ [0172], if the occlusion … is "corked" or otherwise caught … the occlusion may be removed by pulling back on the catheter 2830); 
wherein the tubular extension is withdrawn into the tubular segment of the proximal fittings distal to the hemostatic valve (¶ [0172], once the clot has been pulled completely into the lumen of the access device 2820, the catheter 2830 may be removed rapidly from the access device 2830). 
Regarding the limitation of withdrawing the tubular extension from the guide catheter lumen during delivery of negative pressure in the suction lumen from the proximal fittings, Garrison describes that suction can be applied selectively by manipulating a valve (¶ [0167], flow controller 3400 … during the procedure, the user may open or close the connections to the passive and/or active aspiration sources as desired), and that the telescopic embodiment of Fig. 31A removes a clot by drawing it 
In another embodiment, Garrison applies continuous suction in order to ensure that fragments of a thrombus do not scatter through the bloodstream (¶ [0126], Figs. 51-53, aspiration as indicated by the arrows A is maintained throughout this maneuver to ensure that the morcellated thrombus is removed via the catheter 2830 and not re-inserted into the blood stream). A skilled artisan would have been able to continue applying suction through the distal extension 2010c or catheter 2830, in order to retain clot material at the distal end of the tubular extension and draw it towards the distal opening of the guide catheter. 
Garrison does not explicitly disclose that:
a second branch is connected to a negative pressure source 
the tubular segment is at least as long as the tubular extension, 
that the tubular extension is withdrawn into the tubular segment such that a suction lumen then extends fully along a lumen of the guide catheter, or
 that the tubular extension is fully withdrawn from the guide catheter with the tubular extension remaining isolated behind the hemostatic valve. 
Garrison ‘453 discloses methods and devices for the treatment of acute ischemic stroke (¶ [0003], [0009], [0042], [0044], system 100), comprising: 
proximal fittings comprising a first branch with a tubular segment and a hemostatic valve (¶ [0055], proximal extension portion 240 ¶ [0060], hemostasis valve 234); and 

a guide catheter (¶ [0044], access sheath 220);
a suction extension (¶ [0044], one or more spined aspiration or support catheters 320);
wherein the proximal fittings comprise a tubular segment providing a length between the hemostatic valve and the proximal end of the guide catheter that is at least as long as the length of the tubular extension (¶ [0070], the proximal connection has a proximal extension length of about 22 cm, a Y-arm connector of about 7 cm, and a proximal hemostasis valve of length about 5 cm for a total length of about 34 cm; ¶ [0076], the length of the distal luminal portion 322 may range from about 10 cm to about 25 cm); 
Claimed element 
Garrison ‘453 element and length
Support in Garrison ‘453
guide catheter
access sheath 220

tubular extension
support catheter 320
(about 10 - 25 cm)
[0070]
tubular segment
proximal extension portion 240
(about 22 cm) 
[0076]


Regarding the limitations of withdrawing the tubular extension such that a suction lumen then extends fully along a lumen of the guide catheter, and a tubular extension that is fully withdrawn from the guide catheter with the tubular extension remaining isolated behind the hemostatic valve, Garrison ‘453 discloses relative lengths for the tubular extension and tubular segment that permit the tubular extension to be fully 
Garrison ‘453 provides suitable dimensions for components of a telescopic catheter. These dimensions and also permit the tubular extension to pass entirely proximally of an internal suction opening, to maximize the flow lumen of a guide catheter. That is, sizing the tubular extension shorter than the tubular segment permits the tubular extension to fully retract without interfering with fluid traveling through the guide catheter. One would be motivated to modify Garrison with the relative sizes and fully-retracting feature of Garrison ‘453 since Garrison describes a similar system including a guide catheter, tubular extension and tubular segment which is used to aspirate embolic material. Therefore, it would have been obvious to modify Garrison with the relative dimensions of Garrison ‘453 in order to conduct fluid efficiently through the full lumen of the guide catheter. 

Regarding claim 9, Garrison and Garrison ‘453 teach essential features of the claimed invention as discussed for claim 1 above. Garrison further discloses proximal fittings connected to the proximal end of the guide catheter, the proximal fittings comprising a branched manifold with at least one branch having a hemostatic valve (¶ [0053], Fig. 3, proximal hemostasis valve 2012; ¶ [0062], Fig. 5, hemostasis valve 226; ¶ [0130], any or all of the arterial access device 2010 and the catheter 2030 may be connected to sources of passive or active aspiration via flow lines 2025 or 2045; ¶ [0172], side arm 2027); and 
a tubular segment providing a length between the hemostatic valve and the proximal end of the tubular shaft of the guide catheter that is at least as long as the length of the tube of the suction extension (¶ [0065], FIG. 10, the proximal extension 805 [[905]] has a length configured to provide a distance of between about 30 cm and about 60 cm between the hemostasis valve 226 and the distal tip of the sheath body, depending on the insertable length of the access sheath). 
This rejection combines features of various embodiments of Garrison. Although Garrison discloses these features in separate embodiments, they can be combined in a single catheter system that includes a guide catheter, suction extension, connecting section, branched manifold, hemostatic valve and tubular segment. For example, the branched manifold of Figs. 2 and 3 can be combined with the telescoping features of Fig. 31A to provide a system that can rapidly access and aspirate a cerebral occlusion. 
Garrison does not explicitly disclose first, second and third branches. Garrison ‘453 discloses a catheter system comprising a branched manifold extending proximal 

    PNG
    media_image1.png
    682
    791
    media_image1.png
    Greyscale
a second branch connected to a negative pressure device for delivering suction into the proximal fitting (annotated Fig. 11, aspiration line 230); and 
a third branch connected to a fluid source configured to deliver fluid into the proximal fittings (annotated Fig. 11, flush line 236). 
Garrison ‘453 demonstrates how to connect both a suction source and fluid source to a catheter with a hemostatic valve. One would be motivated to modify Garrison with the branched fittings of Garrison ‘453 since Garrison calls for both a suction source and fluid source (¶ [0134], active source of aspiration; ¶ [0147], bolus of thrombolytic infusion). Therefore, it would have been obvious to modify Garrison with the branches of Garrison ‘453 in order to conveniently connect sources of suction and fluid. 
 
Regarding claim 2, Garrison discloses a method further comprising removing the guide catheter following withdrawing the connecting section into the proximal fittings, wherein the distal end of the tubular extension is within the guide catheter (¶ [0074], the embodiment of FIG. 11 also allows removal of the arterial access device 2105 and then 

Regarding claim 3, Garrison does not explicitly disclose a third branch connected to a fluid source. Garrison ‘453 discloses a method wherein the proximal fittings comprise a third branch connected to a fluid source configured to deliver fluid into the proximal fittings (¶ [0116], FIG. 11, the flush line 236 may be connected via stopcock 238 to a syringe 286 that may hold saline fluid or radiopaque contrast. Additionally the flush line 236 may be connected to a flush source 288).  
Garrison ‘453 provides a source of contrast agent along with a device for delivering it through the catheter. One would be motivated to modify Garrison with the third branch and fluid source of Garrison ‘453 since Garrison calls for delivering various agents to a vascular site (¶ [0054], one or more catheters 2030 to provide … localized fluid or contrast delivery; ¶ [0146], The perfusion catheter is adapted to deliver a perfusion solution … oxygenated solution, or other neuroprotective agent). Therefore, it would have been obvious to modify Garrison with the third branch and fluid source of Garrison ‘453 in order to supply agents for infusion. 

Regarding claim 4, Garrison does not explicitly deliver fluid to evaluate the status of a thrombus. Garrison ‘453 discloses a method wherein the tubular extension is withdrawn into the tubular segment and fluid is delivered from the fluid source through the proximal fittings through the guide catheter into the patient's vessel to evaluate the status of the thrombus (¶ [0104], if flow is restored to the artery via aspiration of the clot 
Regarding the limitation of delivering fluid following withdrawal of the tubular extension, Garrison ‘453 does not explicitly disclose this order of steps. However, Garrison ‘453 provides a system that permits a user to first retract the tubular extension and then deliver fluid. This variation in operating the catheter system would have been within the scope of routine operation since Garrison ‘453 calls for manipulating catheter 320 as needed during a thrombectomy (¶ [0127]). 
Garrison ‘453 indicates the position of a thrombus and permits a surgeon to visualize the thrombus using a standard technique. One would be motivated to modify Garrison with the fluid delivery and evaluation of Garrison ‘453 since Garrison calls for performing a thrombectomy or related procedure (¶ [0007], [0056], [0082]). Therefore, it would have been obvious to modify Garrison and Garrison ‘453 by delivering fluid and evaluating a thrombus as taught by Garrison ‘453 in order to confirm the result of a thrombectomy procedure.

Regarding claim 5, Garrison discloses that the method further comprises removing the guide catheter from the patient following withdrawal of the tubular extension from the guide catheter (¶ [0074], removal of the arterial access device 2105 
Garrison does not explicitly disclose that the guide catheter is removed from the patient with the lumen remaining isolated behind a hemostatic valve. Garrison ‘453 discloses a tubular extension (support catheter 320) and a tubular segment (proximal extension portion 240) which are sized to permit a lumen of the tubular extension to remain isolated behind a hemostatic valve (¶ [0070], [0076]). Regarding the rationale and motivation to modify Garrison and with the relative dimensions of Garrison ‘453, see discussion of claim 1 above. 
 
Regarding claim 6, Garrison discloses that the proximal fittings further comprise a pressure sensor configured to measure the pressure in the proximal fittings, and the method further comprising monitoring the pressure at least once (¶ [0155], FIGS. 48A-48D, the pressure monitoring element is a dedicated internal lumen in the perfusion catheter 3600 or 3800, wherein the lumen is fluid-filled and connected to a pressure transducer on the proximal end of the perfusion catheter). 

Regarding claim 8, Garrison discloses a pressure sensor (¶ [0155], FIGS. 48A-48D, pressure monitoring element). Garrison does not explicitly disclose that the pressure in the proximal fitting is monitored at least once during withdrawal of the tubular extension. However, a skilled artisan would have been motivated to monitor the 

Regarding claims 10-12 and 14, Garrison discloses a suction catheter system wherein the branched manifold comprises a connector attached to tubing connected to a pump (¶ [0071], the flow line 905 may also be connected to an aspiration source such as a pump or a syringe; ¶ [0072], examples of devices for active reverse flow are a syringe or other manual aspiration device, or an aspiration pump);
wherein the proximal fittings comprise an auxiliary hemostatic valve (¶ [0053], proximal hemostasis valve 2012; ¶ [0062], the proximal adaptor 224 can have a hemostasis valve 226; ¶ [0067], hemostasis valve is built into the connector 815; Garrison discloses several hemostatic valves that can be included in a single catheter system); 
further comprising a pressure sensor configured to measure the pressure in the proximal fittings (¶ [0155], FIGS. 48A-48D, the pressure monitoring element is a dedicated internal lumen in the perfusion catheter 3600 or 3800, wherein the lumen is fluid-filled and connected to a pressure transducer on the proximal end of the perfusion catheter); 
wherein the length from the proximal end of the guide catheter to the hemostatic valve is from about 8 cm to about 55 cm (¶ [0065], FIG. 10, the proximal extension 805 [[905]] has a length configured to provide a distance of between about 30 cm and about 60 cm between the hemostasis valve 226 and the distal tip of the sheath body, depending on the insertable length of the access sheath).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison and Garrison ‘453, further in view of Look; David M. et al. (US 20170181760 A1). 
Regarding claim 7, Garrison and Garrison ‘453 do not monitor whether a pressure reading suggests a kink in the catheter. Look discloses a system and method for removal of blood or thrombus (¶ [0006], [0007], [0065], [0068], aspiration system 2), comprising: 
monitoring pressure at the initiation of application of suction and taking corrective action if the pressure reading suggests a kink in a catheter (¶ [0072], a tubing kink distal to the vacuum sensor 50 may be identified (for example by an increase in measured vacuum) and a tubing kink proximal to the vacuum sensor 50 may be identified (for example, by a loss or degradation of vacuum)).  
Regarding the limitation of taking corrective action, kinked tubing is generally undesirable and Look describes that kinked tubing can sometimes be difficult to identify (¶ [0066], [0067], kinked tubing, lines, or catheters may go unnoticed, because of bad visibility in a procedural laboratory, or simply from the extent of concurrent activities being performed). Look also describes that the monitoring system informs the user of a kinked tube condition (¶ [0072], the user is kept aware of … whether there are fault conditions like system leak or tubing kink). A skilled user would have been able to use Look’s system to remove a kink, as by manipulating the tube or checking conditions while receiving feedback from the monitor system. 
Look makes a procedure safer and faster, and reduces blood loss (¶ [0072]). One would be motivated to modify Garrison and Garrison ‘453 by monitoring pressure . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison and Garrison ‘453, further in view of Zadno-Azizi, Gholam-Reza (US 20050245894 A1).
Regarding claim 13, Garrison and Garrison ‘453 lack a connecting section having a non-circular cross section. Zadno-Azizi discloses a method and system for treating an intravascular occlusion (¶ [0014], [0042], system 10), comprising: 
a catheter (¶ [0048], FIG. 2A, a balloon guidewire catheter 14);
wherein the catheter has a non-circular cross section (¶ [0051], noncircular-cross-sectional configurations of lumen 50 can also be adapted for use with the catheter 14 … triangular, rectangular, oval and other noncircular cross-sectional configurations). 
A skilled artisan would have been able to modify Garrison and Garrison ‘453 with the non-circular cross section of Zadno-Azizi by changing the cross-section of both the guide catheter, suction extension and connecting section of Garrison.  
Zadno-Azizi demonstrates that a delivery or aspirating catheter can be configured with a non-circular cross section. This will permit the catheter to better accommodate multiple parallel lumens, as by filling the space of its cross-section. Alternatively, the non-circular cross section will improve the catheter’s ability to traverse a blood vessel. One would be motivated to modify Garrison and Garrison ‘453 with the . 

Claims 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison and Garrison ‘453, further in view of Teeslink; C. Rex et al. (US 20100280451 A1).
Regarding claims 15 and 17, Garrison and Garrison ‘453 teach essential features of the claimed invention as discussed for claim 1 above. 
Garrison further discloses a pressure sensor (¶ [0155], FIGS. 48A-48D, the pressure monitoring element is a dedicated internal lumen in the perfusion catheter 3600 or 3800, wherein the lumen is fluid-filled and connected to a pressure transducer on the proximal end of the perfusion catheter). 
Garrison does not explicitly a second branch connected to a negative pressure device. Garrison ‘453 discloses a catheter system comprising a branched manifold with a first branch having a hemostatic valve (annotated Fig. 11, branch with hemostasis valve 234); and
a second branch connected to a negative pressure device (annotated Fig. 11, aspiration line 230); and 
Regarding rationale and motivation to modify Garrison with the branches of Garrison ‘453, see discussion of claim 9 above. 
Garrison and Garrison ‘453 lack a pressure sensor comprising a pressure transducer physically located at a wall of the proximal fittings or wherein the pressure transducer is associated with the wall of the second branch of the manifold. Teeslink 
a tubular shaft with a central lumen (¶ [0065], elongate catheter shaft 160 … defining five lumens therein); 
proximal fittings comprising a branched manifold (¶ [0083], Fig. 18, ports 500, 510, 520, 530, 540);
with a second branch connected to a negative pressure device (¶ [0065], aspiration segment 220; ¶ [0067], therapeutic agent aspiration port 520 communicates with aspiration lumen 320 via skive port 620); and 
with a pressure sensor configured to measure the pressure in the proximal fittings, wherein the proximal fittings are connected to the proximal end of the guide catheter and wherein the pressure sensor comprises a pressure transducer physically located at a wall of the proximal fittings and wherein the pressure transducer is associated with the wall of the second branch of the manifold (¶ [0083], the catheter 100 may include a first pressure sensing means 700 … the catheter 100 may also be constructed so that first pressure sensing means 700 occupies its own separate and dedicated lumen within the catheter 150; ¶ [0084], FIG. 18, the catheter 100… may further comprise a second pressure sensing means 704 incorporated into the catheter shaft 190, 192 and hub 130a of the adapter 110). 
Teeslink demonstrates how to connect a commercially available pressure sensor to a catheter (¶ [0083], a suitable pressure sensing means 700 is the FOP-MIV (Sequoia Technology, Ltd.; Reading, UK)). One would be motivated to modify Garrison and Garrison ‘453 with the embedded pressure transducer of Teeslink since Garrison 

Regarding claim 19, Garrison discloses that a branch of the manifold is connected to tubing connected to a pump that is rated to generate a negative pressure from about -1 to about -26 inches of mercury (-25 mmHg to -660 mmHg) (¶ [0072], examples of devices for active reverse flow are a syringe or other manual aspiration device, or an aspiration pump; ¶ [0109], the catheter can resist collapsing … when connected to a vacuum up to 20 in Hg).

Claims 16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison, Garrison ‘453 and Teeslink, further in view of Look; David M. et al. (US 20170181760 A1). 
Regarding claim 16, Garrison discloses a method that replaces a suction extension when it has been found to be clogged (¶ [0172], if the occlusion … is "corked" or otherwise caught … the occlusion may be removed by pulling back on the catheter 2830 … the catheter 2830 may be removed rapidly from the access device 2830 [[2830]]). Garrison, Garrison ‘453 and Teeslink do not explicitly replace the suction catheter after a pressure reading that is measured above a specified value. 
Look discloses a method that measures pressure in order to diagnose tubing kink (¶ [0072], alert users of an aspiration system 2 about real time status of the aspiration 

Regarding claim 20, Garrison, Garrison ‘453, Teeslink and Look teach essential features of the claimed invention as discussed above. 
Garrison discloses a method for removing thrombus from a patient's vessel using a suction catheter system (¶ [0002], [0007]), comprising 
proximal fittings comprising a hemostatic valve (¶ [0053], Fig. 3, proximal hemostasis valve 2012; ¶ [0062], Fig. 5, hemostasis valve 226); and 
a pressure sensor configured to measure the pressure in the proximal fittings (¶ [0155], FIGS. 48A-48D, the pressure monitoring element is a dedicated internal lumen in the perfusion catheter 3600 or 3800); 
a guide catheter with a distal end and a proximal end connected to the proximal fittings (¶ [0076], Fig. 13, access sheath 2010b; ¶ [0121], FIG. 31A, arterial access device 2820); and 
a suction extension comprising a tubular extension with a distal end (¶ [0076], distal extension 2010c; ¶ [0121], FIG. 31A, catheter 2830);

a control structure extending in a proximal direction from the tubular extension (¶ [0076], [0122], tether 2835);
the method comprising: delivering suction through a suction lumen extending from the distal end of the tubular extension to the proximal end of the guide catheter (¶ [0071], passive or active aspiration; ¶ [0072], passive and/or active reverse flow; ¶ [0165], aspiration is then initiated through the catheter); 
wherein the distal end of the tubular extension extends from the distal end of the guide catheter, wherein the connecting section is within the guide catheter, and wherein the control structure extends from the proximal end of the guide catheter (Fig. 31A, catheter 2830 is within arterial access device 2820 and tether 2835 extends proximally);
removing the suction extension from the guide catheter wherein the control structure is pulled in a proximal direction through the hemostatic valve (¶ [0172], the occlusion may be removed by pulling back on the catheter 2830).
Garrison ‘453 discloses:
wherein the proximal fittings comprise a branch connected to a source of contrast dye and a branch connected to a negative pressure source (annotated Fig. 11, flush line 236 and aspiration line 230);
reviewing an x-ray image to check the status of the thrombus (¶ [0106], perform an angiogram distal to the occlusion; ¶ [0127], a final angiogram may be performed).


Teeslink discloses:
wherein the pressure sensor is connected to the proximal fittings along the branch connected to the negative pressure source (¶ [0083], first pressure sensing means 700; ¶ [0084], FIG. 18, second pressure sensing means 704 incorporated into the catheter shaft 190, 192 and hub 130a of the adapter 110). 
Look discloses:
monitoring the pressure in the proximal fittings at least one time during the delivery of suction (¶ [0068], aspiration monitoring system 48 including an in-line pressure transducer 12);
determining if thrombus is blocking the guide catheter using pressure readings (¶ [0072], alert users of an aspiration system 2 about … whether the system is clogged).
Regarding the process of reviewing an x-ray image to check the status of the thrombus; and reinserting a suction extension if the thrombus is not sufficiently cleared, both Garrison and Garrison ‘453 call for manipulating an inner tubular extension as needed to remove a thrombus (Garrison ¶ [0126], If a thrombotic piece T is caught in the tip of the catheter 2830, as seen in FIG. 53, the device 5105 is rotated as indicated by the arrow R, or moved back and forth as required to break up the thrombus; ¶ [0172], the occlusion may be removed by pulling back on the catheter 2830; Garrison ‘453 ¶ [0127], the user may choose to move the catheter 320 back and forth to aspirate the clot in situ). That is, removing a thrombus is an iterative process where the surgeon moves or repositions the suction extension until the thrombus has been removed. A skilled artisan would have been able to repeat these steps to disrupt a thrombus, and to perform an angiogram to confirm that it has been removed. 
Regarding claim 21, Garrison monitors pressure during at least a portion of a procedure (¶ [0148], second lumen 3612 for pressure monitoring; ¶ [0155], the pressure monitoring element is a dedicated internal lumen … and connected to a pressure transducer on the proximal end of the perfusion catheter). Garrison does not explicitly monitor pressure at the initiation of delivery of suction.
A skilled artisan would have been able to operate Garrison’s catheter by continually monitoring pressure. By continuously monitoring pressure, the physician will be able to detect problems or anomalies during all phases of a procedure. This can be accomplished by providing a standard digital readout graph display or threshold alarm for the detected pressure. 

Regarding claim 22, Garrison does not explicitly deliver an infusion liquid through the suction extension after determining that the flow is not blocked through a measurement of the pressure.  
Garrison ‘453 discloses a method wherein an infusion liquid is delivered through the suction extension (¶ [0127], a final angiogram may be performed). Regarding the rationale to modify Garrison with the infusion step of Garrison ‘453, see discussion of claim 3 above. 
Garrison and Garrison ‘453 do not explicitly determine that the flow is not blocked through a measurement of the pressure. Look discloses a method including determining that a flow is not blocked through a measurement of pressure (¶ [0072], alert users of an aspiration system 2 about … whether the system is clogged). 


Regarding claim 23, Garrison discloses a method that withdraws the suction extension from the guide catheter lumen during application of negative pressure (¶ [0167], during the procedure, the user may open or close the connections to the passive and/or active aspiration sources as desired; ¶ [0172], the occlusion may be removed by pulling back on the catheter 2830).
A skilled artisan would have been able to operate Garrison’s catheter by continually monitoring pressure, both after the start of the delivery of suction and prior to the withdrawing of the suction extension. 
 
Response to Arguments
Applicant’s arguments filed 12 April 2021 regarding the rejection of claims 1-17 and 19-23 as amended, under 35 USC § 103 over Garrison, Look, Ulm, Chang and Mazlish, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Garrison, Garrison ‘453, Look, Zadno-Azizi and Teeslink (see above). 
Applicant’s arguments with respect to Ulm, Chang and Mazlish have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Applicant submits that as amended, claim 1 recites that the tubular extension is removed from the guide catheter with the guide catheter still in place (remarks p. 9). 
Applicant contends that Garrison does not teach or suggest a structure with the claimed manifold with a third branch connected to a fluid source (remarks p. 9). Examiner replies that Garrison ‘453 is cited in the new grounds of rejection as teaching a manifold with three branches (see annotated Fig. 11).
Applicant submits that respectfully, Garrison teaches the pressure monitoring element as "a dedicated internal lumen in the perfusion catheter 3600 or 3800" or "a pressure measuring guide wire" (remarks p. 10). Applicant reasons that these elements are positioned "for monitoring blood pressure" distal to the clot where profusion is applied (remarks p. 10). Examiner responds that Teeslink is cited in the new grounds of rejection as teaching a pressure monitoring element associated with a wall of proximal fittings (Fig. 18, pressure sensor 700 / second pressure sensing means 704). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Millman; Paul et al.	US 20070005002 A1
Schaeffer; Darin et al.	US 20130225937 A1
Banko; William	US 20140114335 A1
Look; David M. et al.	US 20170056032 A1
Wallace; Michael P.	US 20160270806 A1

Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781